Title: To James Madison from John Quincy Adams, 18 June 1819
From: Adams, John Quincy
To: Madison, James


Dear Sir,
Washington 18th. June 1819.
I scarcely know how to apologize to you for troubling you again on the subject of the Journals of the federal Convention. I have already been indebted to you for the means of completing the Journal, which had been deposited at this Department; and in which the proceedings of the last two days were wanting.
It appears by the Journal that on the 12th. of September a revised draught of the plan of Constitution was brought in by a Committee of revision, consisting of five members. It was printed, and copies of it were distributed to the members on the 13th. It was then taken up, collated with the previous draught, and the proceedings of the Convention upon it, corrected and amended—this is the only entry concerning it made on the Journal—but from the list of yeas and nays a copy of which I now take the liberty of enclosing to you, it is apparent that many of the very important amendments were proposed, some of which were adopted and others rejected, upon questions taken by yeas and nays; in the process of preparing this revised draught for signature.
The enclosed list is an exact copy of that in the Department, referring to that period of the proceedings of the Convention. Some of the questions are entered on the list, but many others are omitted, the yeas and nays appearing to have been taken, but the question upon which, being left in blank. By recurring to the alterations of the revised draught I have been able to ascertain some of them; but of many, rejected propositions I have no clue that would enable me to trace the questions.
The favour I have to ask of you, is, as far as your minutes or documents, or recollection may enable you, to fill up the blanks of the questions, in the enclosed list.
I received your favour in answer to the question concerning Colonel Hamilton’s plan, for which I pray you to accept my thanks; and add at the same time the renewed tender of my perfect respect and attachment.
John Quincy Adams
